 1
 2
 3
 4
 5
 6
 7
 8
 9        IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. ED CV 18-935-ODW (MRW)
13   DILLON MARTIN,
14                    Petitioner,
                                           JUDGMENT
15               v.
16   JAMES ROBERTSON, Warden,
17                    Respondent.
18
19
20        Pursuant to the Order Accepting Findings and Recommendations of
21   the United States Magistrate Judge,
22        IT IS ADJUDGED that the petition is denied and this action is
23   dismissed with prejudice.
24
25   DATE: April 8, 2020               ________________________________
                                       HON. OTIS D. WRIGHT II
26                                     UNITED STATES DISTRICT JUDGE
27
28
